Citation Nr: 0505000	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
August 1972; March 1990 to July 1990; and December 1990 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for PTSD.

In the January 2004 VA PTSD examination, the examiner 
indicated that the veteran had some adjustment problems after 
returning from military service and diagnosed an anxiety 
disorder.  The Board finds that this is an informal claim for 
service connection for anxiety disorder and refers this issue 
to the RO.  

The RO in a June 2004 rating decision denied the veteran's 
service connection claims for depression with insomnia and 
mood swings, allergic rhinitis (claimed as respiratory 
problems), rash/skin condition, and joint and muscle pains.  
The RO notified the veteran that he had one year from the 
date of notice of the denial to appeal this decision until 
June 2005.


FINDING OF FACT

The competent and most probative medical evidence of record 
does not show a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of May 2002 and August 2002 VA letters, 
which are prior to the February 2003 rating decision.  The RO 
notified the veteran again in November 2003.

The RO notified the veteran of the responsibilities of the VA 
and the veteran in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claim 
for service connection for PTSD, so that VA could help by 
getting that evidence.  

The Board notes that the May 2002 and August 2002 VA letters 
notified the veteran that he had 30 days from the date of the 
letters to respond.  The veteran was further advised that if 
he did not respond by the end of the 30-day period, his 
appeal would be decided based on the information and evidence 
currently of record.  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

The RO notified the veteran why he was not entitled to 
service connection for PTSD in the February 2003 rating 
decision, and the May 2003 statement of the case.  The RO 
notified the veteran of the laws and regulations pertaining 
to service connection and provided a detailed explanation why 
service connection was not warranted for PTSD under the 
applicable laws and regulations based on the evidence 
provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, an August 2000 private social worker report, and a 
November 2000 private psychiatry report.  The Board finds 
that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in January 2004, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
Analysis

In March 2002, the veteran filed a claim of service 
connection for PTSD.  The veteran contended that while 
serving in the U.S. Navy from 1970 to 1972, including one 
year on the USS New Orleans, he witnessed a helicopter from 
the USS Tripoli crash into the ocean after one of the rotors 
struck the superstructure of the ship.  He does not recall 
the casualty count.  He also stated that the USS New Orleans 
served as a medical evacuation hospital for the Marine 
Battalion Landing Teams, and that during general quarters, he 
was a radiophone talker and witnessed burned casualties on 
one occasion.  He further noted that he experienced other 
traumatic events while serving in the U.S. Army during the 
Gulf War, where he was assigned to the 401st MP Company (EPW) 
as part of the 755th AG Company (Postal), near Al-Sarrar just 
south of the Kuwait border.  Specifically, he stated that he 
was in Hafir Al-Batin when the war started, and that they 
were fired on the second night of the war.  He stated that he 
saw hundreds of dead Iraqis in Khafji and in Kuwait on the 
Basra highway.

In April 2003, the veteran's wife submitted correspondence, 
in which she noted that before the Gulf War, the veteran 
participated in his daughters' activities and always wanted 
to be involved in their daily lives.  She also stated that he 
was a loving and caring husband.  She noted that he held a 
degree in Accounting and was "business minded."  She 
observed that after the Gulf War, the veteran was unable to 
concentrate, prioritize, or organize well enough to function 
in an accounting type position.  She also noted that he did 
not sleep well and would not sit in a room with his back 
toward a door or in a place where he was unable to see 
everything going on around him.  She found that he had 
terrible mood swings, was irritable, and rarely enjoyed 
anything, including hunting.  She noted that their marriage 
suffered because of his depression and they got a divorce; 
although they later remarried.  She noted that he was doing 
fine for a while after he got a new job, but then hit a major 
low and had to resign.

The veteran's daughters also submitted April 2003 
correspondence, in which they stated that before the Gulf 
War, their father was full of life and enjoyed being with 
family and friends.  They stated that he took them on family 
vacations and made sure their needs and most of their wants 
were met.  They noted that after the Gulf War, he came home a 
totally different person.  He did not attend school 
activities.  He left their Mom alone to raise them, and hated 
to socialize with friends or be involved in family 
activities.  They also noted that when they visit home, they 
usually find him asleep on the couch, day or night.

In an August 2000 medical and social assessment, a social 
worker and certified trauma specialist noted that the veteran 
was the source of the information and was considered 
reliable.  The social worker found that the veteran had 
short-term memory loss, feelings of helplessness, 
hopelessness, loss of interest, energy, and motivation, 
suicidal ideation without plan, and blunted affect.  He found 
the veteran's moods to be recurrent and to occur for no 
reason at all.  He noted that the veteran was treated with 
antidepressant medication.  He also reported the veteran to 
have nightly sleep disruptions, occasional nightmares, and 
occasional night sweats.  He noted that he had recurrent and 
intrusive memories of being mortared and of friends, who were 
killed, plane crashes, chemical alerts, and the Highway of 
Death.  He found the veteran to be easily triggered by rains, 
helicopters, heat, diesel smells, and loud sounds.  He noted 
that the avoidant behavior consists of depression, isolation, 
avoidance of people and places, emotional distancing from his 
wife and children, forgetfulness, and emotional constriction.  
He also noted that his arousal symptoms include sleep 
disruptions, nightmares, night sweats, intrusive memories, 
sensitivity to injustice, problems with authority, problems 
with concentration, self-destructive behavior, anxiety, 
distrust, startle response, and anger eruptions over minor 
things.  The examiner found that all of these symptoms meet 
all of the requirements of, and are consistent with, the DSM-
IV Diagnostic Manual for a diagnosis of PTSD due to war 
related events in two wars.  The diagnosis was PTSD, chronic, 
severe.  

A private psychiatrist submitted November 2000 
correspondence, in which he noted that he had evaluated the 
veteran in connection with his application for VA 
compensation for PTSD.  The psychiatrist indicated that he 
was a "different person" after his return from Saudi 
Arabia.  The veteran found himself to be more irritable, 
staying angry all the time, so that he could not tolerate 
supervisors at his job site.  The psychiatrist noted that the 
alteration in his personality and temperamental display 
persist, in addition to the memory of the sights and smells 
of the destruction in Saudi Arabia.  The diagnosis was Axis 
I: PTSD, chronic of mild to moderate intensity; and Axis IV: 
Combat-related stressors mostly from Desert Storm conflict.

A January 2004 VA PTSD examination report reveals that the 
examiner specifically reviewed the veteran's claims file and 
military record as well as obtained information from the 
veteran during examination.  The examiner noted that the 
veteran denied any stressors would produce PTSD in 
individuals.  In fact, he denied any acute specific 
stressors.  Specifically, the examiner stated that the 
veteran did not have re-experiencing, panic anxiety and 
depression associated with many persons with PTSD.  Also, 
while the veteran displayed some avoidance, this was 
associated with discomfort as opposed to trauma per se.  The 
examiner thus found that the veteran did not meet all of the 
criteria for PTSD.  He determined that psychometric testing 
results showed some difficulty being around others, anger, 
and depression, which was not being channeled productively, 
and a number of somatic complaints.  The examiner concluded 
that overall, given his background, his report was not really 
consistent with PTSD, especially since the scale was down.  
The examiner found the report more consistent with alienation 
from others and affective problems.  Last, the examiner noted 
that the veteran has some adjustment problems after returning 
from military duty, which are reasonably related to some of 
the things that happened to him, probably alienation from his 
family and certainly the effects leading to loss of job.  The 
diagnoses were anxiety disorder, not otherwise specified, and 
depressive disorder, not otherwise specified. Axis V: Current 
Global Assessment Function of 55-60, highest in the past year 
same, with being unable to separate the effects.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including psychoses, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although there is a discrepancy in the medical findings on 
whether the veteran has PTSD, the Board finds that the 
January 2004 VA examination report is the most probative, in 
that the examiner specifically reviewed the veteran's claims 
file including his service records, addressed the 
requirements for a PTSD diagnosis, and why the veteran's 
current mental state does not qualify for such a diagnosis.  
The examiner noted that the veteran denied stressors, which 
for the most part, would produce PTSD.  Additionally, after 
review of the record and evaluation of the veteran, the 
examiner found that the veteran showed no evidence of 
exposure to trauma, but rather had manifestations of 
adjustment problems after coming back from the Gulf War, 
including alienation from others and affective problems.  

While the August and November 2000 reports reflects diagnoses 
of PTSD, it does not appear that this diagnosis is based on 
anything more than the veteran's reported stressors because 
there is no indication that either the social worker or the 
psychiatrist who completed the August and November 2000 
reports had access to the veteran's service records or 
reviewed such records.  Therefore, the Board gives that 
diagnosis little, if any, weight in determining whether the 
veteran has PTSD.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (holding that evidence that is simply information 
recorded by a medical examiner and that is unenhanced by any 
additional medical comment by that examiner does not 
constitute competent medical evidence).  The August 2000 
social worker found that symptoms including helplessness, 
hopelessness, loss of interest, energy, and motivation, 
suicidal ideation without plan, blunted affect, trouble 
sleeping, and occasional nightmares and night sweats met all 
of the requirements of the DSM-IV Diagnostic Manual for a 
diagnosis of PTSD.  The November 2000 psychiatrist noted that 
the alteration in his personality and temperamental display, 
in addition to the memory of the sights and smells of the 
destruction in Saudi Arabia was sufficient to show PTSD.  
Although the social worker and the psychiatrist noted the 
veteran's report of his stressors in service, they did not 
adequately explain the basis for their findings of PTSD.  
Specifically, they did not address whether the veteran 
experienced or witnessed events involving actual or 
threatened death or serious injury to himself or others, 
which caused a reaction of intense fear, helplessness, or 
horror.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, p. 209.  Thus, these findings are 
not sufficient for purposes of diagnosing PTSD.

In this case, the Board gives greater weight to the reports 
of the January 2004 VA examination, which set for the PTSD 
criteria and explained with specificity which criteria the 
veteran met and which he did not.  Therefore, the Board finds 
that the competent medical evidence of record does not 
support a current diagnosis of PTSD.  

Although the veteran has argued that he has PTSD related to 
his military service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the Board has considered the 
veteran's lay assertions, they do not outweigh the most 
probative medical evidence of record, which shows that the 
veteran does not have PTSD.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As competent medical 
evidence of record does not support a current diagnosis of 
PTSD, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the claim is denied.




ORDER

Entitlement to service connection for PTSD is denied.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


